Title: From George Washington to William Thornton, 7 October 1797
From: Washington, George
To: Thornton, William

 

Mount Vernon 7th Octr 1797.

Genl Washington presents his compliments to Doctr Thornton.
Mrs Washington recollecting her promise of saving him a few of the Spanish Chesnuts, some are now sent.
They are immediately from the tree, & should, without delay, be planted where they are intended to remain—or put into a box with earth, otherwise they will soon get hard and worm eaten, & the vegetation be prevented.
